Title: To Thomas Jefferson from Gurdon Bachus, 22 September 1803
From: Bachus, Gurdon
To: Jefferson, Thomas


          
            Sir,
            Trinidad Port Spain Sepr. 22d. 1803
          
          Its now about one year & a half Since this port has been Open for the Vessells of the United States & most likely will Continue so as long as Great Brittain & America remain on friendly terms. the great demand in this Island for all kinds of Lumber and provisions from the United States induces many of my Countrymen to adventure to this port, at Same time the produce of this Island they find of a Superior quality & to Answer the Markets, the duties inwards & outwards are 3½ ⅌Ct. on Valuation which Amt. to about 2 ⅌Ct. or Say One dollr. ⅌ Hhd for Sugar and other produce in proportion! there is nothing prohibited that is the growth & produce of the United States, meaning provisions, also the article of Tobo. is admissable, and the Consumpsion great, as great quantities find its way to the Main—Our Vessells May take in in return the full Amt. of their Cargoes in Sugars, Rum, Cocoa, Coffee and Molasses, or any One of those articles as may Suit them best, Dye Woods, Indigo, Cotton & Hides are prohibited—
          Since the renewal of hostilities between England & France, Some impresments of Americans has taken place here besides other abuses on the American Commerce, which induces me to Come forward at this time to offer my Services as Consul for this Island, by the Solicitation of all the Americans who have Visited this port for Some months past—Before my residence in the W. Indies I resided eight years in Petersburg Virga where I have many very Valuable freinds & Acquaintances! I refer you to those who may be most Convenient for your enquirey, from Virga. & Connecticut, Viz, W. B. Giles, John Randolph, & T. Newton Esquires and Roger Griswold Esqr. from Connecticut—I was unfortunately formerly Connected with Fullar Skipwith Esqr. now Consul in France in Shipts. to Martinique & other places—
          Should you think fit to honr. me with the Appt. of Consul at this place, you may direct any papers for me to my Father Ebr. Bachus Esq Mercht. New York, with Such Instructions as may be necessary for my goverment—I Can only add that I am a true American, particularly attached to Virga. & now tender my Services in any way that I may be usefull to the United States
          I am With Great Esteem & high respect your Obt. Servt.
          
            
              Gurdon Bachus
            
          
          
            P.S. My Brother who resided in France a long time, was, well acquainted with Mr. Paine, but more particularly Mr. Barlow who he lived with nearly two years—
          
        